Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 12-22 directed to an invention non-elected without traverse.  Accordingly, claims 12-22 have been cancelled.

The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the claimed armor component.  Specifically, the prior art fails to show an armor component comprising a tile with corners that is wrapped on each of the obverse and reverse sides by at least a first wrapper with its central portion on the obverse side and at least one wrapped with its central portion on the reverse side; where each wrapper also includes leaves that wrap around the tile to the side opposite the wrappers central portion; and a metal plate positioned between the reverse side of the tile and the central portion of the second wrapper.

Claims 1-11 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Masta et al, Bergman et al, Moran et al, and Sayre et al are cited as being of interest since they disclose armor elements including wrapping elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE